NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ZEWEN GUO,                                      No.    19-72473

                Petitioner,                     Agency No. A205-185-065

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Zewen Guo, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial

evidence, applying the standards governing adverse credibility determinations

under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010). We deny the petition for review.

      Substantial evidence supports the adverse credibility determination based on

Guo’s lack of corroborating evidence and omissions regarding the police’s

continued search for Guo and the police’s beating of other house church members.

See id. at 1048 (adverse credibility determination reasonable under “the totality of

circumstances”); see also Zamanov v. Holder, 649 F.3d 926, 973-74 (9th Cir.

2011) (petitioner’s omissions supported adverse credibility determination where

they did not constitute “a mere lack of detail” but “went to the core of his alleged

fear”). Guo’s explanations do not compel a contrary conclusion. See Li v.

Garland, 13 F.4th 954, 961 (9th Cir. 2021) (agency not compelled to accept

explanations for discrepancies). Substantial evidence also supports the finding that

Guo did not present sufficient evidence that would independently establish his

eligibility for relief. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014)

(petitioner’s documentary evidence was insufficient to independently support

claim).

      In the absence of credible testimony, in this case, Guo’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156



                                          2                                    19-72473
(9th Cir. 2003).

         Substantial evidence also supports the BIA’s denial of Guo’s CAT claim

because it was based on the same evidence found not credible, and Guo does not

point to any other evidence in the record that compels the conclusion that it is more

likely than not he would be tortured by or with the consent or acquiescence of the

government if returned to China. See Shrestha, 590 F.3d at 1048-49. We do not

consider the materials Guo references in his opening brief that are not part of the

administrative record. See Fisher v. INS, 79 F.3d 955, 963-64 (9th Cir. 1996) (en

banc).

         In light of this disposition, we do not reach Guo’s remaining contentions

regarding the merits of his asylum, withholding of removal, and CAT claims. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts are not required to

decide issues unnecessary to the results they reach).

         The temporary stay of removal remains in place until issuance of the

mandate.

         PETITION FOR REVIEW DENIED.




                                           3                                    19-72473